United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3708
                        ___________________________

Lorinda Sampson, Personal Representative of the Estate of Maynard Bernard; Tina
       Bernard, Personal Representative of the Estate of Maynard Bernard,

                      lllllllllllllllllllllPlaintiffs - Appellees,

                       Maynard Bernard, Estate Plaintiff,

                              lllllllllllllllllllllPlaintiff,

                                            v.

United States Department of Interior; Bureau of Indian Affairs; Timothy LaPointe,
                        Great Plains Regional Director,

                     lllllllllllllllllllllDefendants - Appellees,

                                  Grady Renville,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                   for the District of South Dakota - Northern
                                  ____________

                           Submitted: August 19, 2021
                             Filed: August 24, 2021
                                 [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and STRAS, Circuit Judges.
                          ____________
PER CURIAM.

        In this action filed by the beneficiaries of an estate, defendant Grady Renville
appeals the district court’s1 order denying his challenge to the disbursement of
proceeds of a land sale--finding the challenge was barred by a 2011 settlement
agreement Renville had entered--and imposing monetary sanctions against Renville
for his frivolous and abusive challenges. Upon careful de novo review, we conclude
that the district court properly enforced the clear terms of the settlement agreement,
see Southwest Bank of Omaha, 836 F.2d 1089, 1095 (8th Cir. 1988), and did not abuse
its discretion in determining that Renville was estopped from arguing he was entitled
to the entire proceeds of the land sale, see Stallings v. Hussmann Corp., 447 F.3d
1041, 1047 (8th Cir. 2006).

        We also conclude that the district court did not abuse its discretion in imposing
sanctions under Federal Rule of Civil Procedure 11 and its inherent powers, based on
its findings that Renville’s claim to all of the proceeds of the land sale was frivolous,
that he presented claims for the improper purpose of attempting to force plaintiffs to
abandon the settlement agreement to avoid further legal fees and costs, that he caused
unnecessary delay and needlessly increased the costs of litigation, that he advanced
legal contentions that were not warranted by existing law, and that he made false
representations to the court without any reasonable basis to do so. See Fed. R. Civ.
P. 11(c); Clark v. UPS, 460 F.3d 1004, 1008 (8th Cir. 2006); Willhite v. Collins, 459
F.3d 866, 870 (8th Cir. 2006); Bass v. Gen. Motors Corp., 150 F.3d 842, 851 (8th Cir.
1998); Carman v. Treat, 7 F.3d 1379, 1382 (8th Cir. 1993); Dillon v. Nissan Motor
Co., 986 F.2d 263, 266 (8th Cir. 1993).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________


      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.

                                          -2-